FILED: JUNE 11, 1999
IN THE SUPREME COURT OF THE STATE OF OREGON
GAIL R. O'CONNELL-BABCOCK, 

ROGER TROEN, and LINDA ROWE,

	Petitioners,

	v.


HARDY MYERS, Attorney General,

State of Oregon,

	Respondent.

 
ROGER COLLIS,

	Petitioner,

	v.


HARDY MYERS, Attorney General,

State of Oregon,

	Respondent,

	and


GAIL R. O'CONNELL-BABCOCK, 

ROGER TROEN, and LINDA ROWE,

	Intervenors.


(SC S46232, S46233)
(Consolidated for Argument and Opinion)
	En Banc


	On petitions to review ballot title.


	Argued and submitted May 10, 1999.


	Robert E. Babcock, Lake Oswego, filed the petition and
argued the cause for petitioners Gail R. O'Connell-Babcock, Roger
Troen, and Linda Rowe in S46232, and also argued the cause and
filed the response for Gail R. O'Connell-Babcock, Roger Troen,
and Linda Rowe as intervenors in S46233.


	James M. Brown, of Enfield Brown Collins & Knivila, Salem,
filed the petition and argued the cause for petitioner Roger
Collis.


	Philip Schradle, Assistant Attorney General, Salem, argued
the cause for respondent.  With him on the answering memorandum
were Hardy Myers, Attorney General, and Michael D. Reynolds,
Solicitor General, Salem.



	PER CURIAM


	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).




	PER CURIAM

	This is a consolidated proceeding to review a ballot
title.  Petitioners are electors who timely submitted written
comments on the Attorney General's draft ballot title. 
Accordingly, they may petition this court seeking a different
ballot title.  ORS 250.085(2).

	Petitioner Collis asserts that the caption, result
statements, and summary in the certified ballot title are
unsatisfactory.  Petitioners O'Connell-Babcock, Troen, and Rowe 
challenge the result statements and summary.  We have considered
each of petitioners' arguments and conclude that none of those
arguments establishes that the Attorney General's certified
ballot title fails to comply substantially with the standards for
a ballot title set out in ORS 250.035(2)(a) to (d).  A detailed
discussion of our reasons for that conclusion would not serve the
interest of the bar or the public.  Accordingly, we certify to
the Secretary of State the following ballot title:

AMENDS LAWS REGULATING LICENSING, CONTROL,

IMPOUNDMENT AND KILLING OF DOGS


		RESULT OF 'YES' VOTE: 'Yes' vote repeals current
laws regulating dogs; restricts circumstances when dogs
may be impounded/killed.


		RESULT OF 'NO' VOTE: 'No' vote retains current
laws regulating dogs and establishing when dogs may be
impounded/killed.


		SUMMARY: Measure repeals current state laws
regulating dogs; establishes minimum standards for
ordinances, regulations governing when dogs may be
impounded for more than ten days or killed.  Requires
determination that owner/keeper will not properly care
for dog or will again allow dog to become a public
nuisance before such impoundment or killing of dog
permitted.  Establishes notification, mediation and
appeal procedures for enforcement actions.  Allocates
portion of penalties paid by dog owners/keepers to
programs to reduce animal abandonment/increase animal
adoption rates.  Other changes.


	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).